Citation Nr: 0335049	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-18 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a bone spur of the right ankle.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease with herniated nucleus 
pulposus at L5-S1.

3.  Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disease and a hiatal hernia. 

4.  Entitlement to an initial compensable evaluation for 
hearing loss of the right ear. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
January 2001.  His claims come before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In a VA Form 9, dated October 2002, the veteran requested 
that he be scheduled for a hearing held before a Veterans Law 
Judge.  In November 2002, however, the veteran withdrew his 
hearing request.  

A February 2001 rating decision on appeal denied the 
veteran's claim for service connection for hemorrhoids.  The 
veteran filed a Notice of Disagreement with respect to that 
decision, as well as with the RO's failure to adjudicate a 
claim for service connection for tinnitus.  The RO eventually 
granted service connection for hemorrhoids and tinnitus in 
rating decisions dated December 2001 and October 2002.  As 
these determinations constitute a full grant of the benefits 
sought as to those claims, they are no longer in appellate 
status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 
1997).  


REMAND

The veteran disagrees with the initial evaluations assigned 
for his service-connected bone spur of the right ankle, 
degenerative disc disease with herniated nucleus pulposus at 
L5-S1, gastroesophageal reflux disease and hiatal hernia, and 
right ear hearing loss.  Unfortunately, additional 
development is required before the Board can adjudicate these 
claims.  

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

In this case, the Board notes that the veteran was notified 
of the VCAA in a Statement of the Case issued in October 
2002.  However, the RO never sent him a letter notifying him 
of the division of responsibility between the VA and himself 
in obtaining that evidence.  In Quartuccio v. Principi, 
16 Vet. App. 183 (2002), the United States Court of Appeals 
for Veterans Claims (Court) held that the failure by the 
Board to enforce compliance with the requirements of 38 
U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform the claimant which evidence the VA will 
seek to provide and which evidence the claimant is to 
provide, is remandable error.  Given the guidance from the 
Court, this procedural error must be addressed prior to final 
appellate review.  

The Board also notes that in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1), which affords a 
claimant one year to submit additional evidence.  This 
Federal Circuit decision will likely have a bearing on the 
notice provided to the appellant concerning the VCAA.  

The Board also notes that, effective September 26, 2003, 
substantive changes have been made to the criteria for 
evaluating spine disorders.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  These revisions consist of a new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now to 
be evaluated separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome). 

To date, the veteran has not been notified of the newly 
enacted provisions of Diagnostic Codes 5235-5243 in 
connection with his claim for an initial evaluation in excess 
of 20 percent for degenerative disc disease with herniated 
nucleus pulposus at L5-S1.  Moreover, his September 2002 VA 
examination did not sufficiently address the symptomatology 
contemplated by the new provisions, particularly in regard to 
the criteria of Diagnostic Code 5243.  As such, further 
development, in the form of a new VA examination, and 
adjudication of the veteran's claim under the new diagnostic 
criteria is warranted.  See Massey v. Brown, 7 Vet. App. 204 
(1994) (holding that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should provide the veteran 
with a VA examination to address the 
current severity and symptoms of his 
service-connected degenerative disc 
disease with herniated nucleus pulposus 
at L5-S1.  The examiner should be 
provided with the veteran's claims file 
and must review the entire claims file in 
conjunction with the examination.  The 
examiner should perform any radiological 
studies of the spine deemed necessary.  
The examination of the lumbar spine 
should include range of motion studies, 
commentary as to the presence and extent 
of any painful motion or functional loss 
due to pain, specific information as to 
the frequency and duration of 
incapacitating episodes in the past 12 
months, and a description of all 
neurologic manifestations (e.g., 
radiating pain into an extremity).  The 
examiner should also specifically state 
if ankylosis and muscle spasm are 
present.  All opinions and conclusions 
expressed must be supported by a complete 
rationale.

2.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  

3.  When the development requested has 
been completed, the case should be 
readjudicated by the RO in accordance 
with all governing legal criteria.  The 
RO should consider the veteran's claims 
under the VCAA.  In doing so, the RO 
should ensure that the notification and 
assistance requirements of the VCAA are 
satisfied, including notifying the 
veteran of the division of 
responsibilities between the VA and the 
veteran in obtaining evidence in support 
of his claims.  The RO should ensure that 
all of the VCAA notice obligations have 
been satisfied in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), the recent decision in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003), 
as well as 38 U.S.C.A. §§ 5102, 5103, 
5103A, and any other applicable legal 
precedent.  

4.  If any benefit sought is not granted, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional evidence 
and to accord the veteran due process of law.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.




	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




